Citation Nr: 0905907	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1971 for the grant of service connection for a glucose-6 
phosphate dehydrogenase deficiency (G6PD), claimed as a 
stomach condition.

2.  Entitlement to an initial compensable evaluation for 
G6PD, claimed as a stomach condition, prior to December 27, 
2004 and in excess of 10 percent thereafter.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May and June 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

Preliminarily, the Board notes that these claims were 
certified to the Board by way of a letter dated January 2008.  
The letter notified the veteran that he had 90 days from the 
date of this letter, or until the Board issued its decision 
on the claims, whichever came first, to send the Board 
additional evidence concerning the appeal or to appoint 
and/or change representatives.  If more than 90 days had 
passed before this requested change was received, he was to 
explain to the Board, in writing, why the request to change 
representation could not have been made prior to the 
expiration of the 90 day period.  This letter also advised 
the veteran not to send any such request for a change of 
representative to the RO, but to send it directly to the 
Board.  See 38 C.F.R. § 20.1304 (2008).  

A review of the applicable dates clearly shows that the 
veteran's request to change his representative from the 
Florida Department of Veterans Affairs to Kenneth LaVan, Esq. 
was received at the Board more than 90 days after the date of 
the letter notifying him of the transfer of his claims folder 
to the Board.  There was no accompanying explanation as to 
why this notice was not submitted in a timely manner.  
Although the Board accepts the veteran's change in 
representation in this instance, the veteran and his 
representative are advised that any future changes in 
representation must be submitted in accordance with 38 C.F.R. 
§ 20.1304.

The Board further notes that the veteran's attorney submitted 
correspondence to VA in November 2008.  In addition to the 
claims identified on the title page of this decision, the 
attorney identified the claim of entitlement to service 
connection for right knee arthritis.  The Board notes that 
the claims folder does not reflect that this issue has been 
adjudicated.  To the extent that the attorney's submission 
constitutes a claim of entitlement to service connection for 
right knee arthritis, the Board refers this issue to the RO 
for any appropriate action.

With respect to the aforementioned claims of entitlement to 
service connection for PTSD and schizoaffective disorder, the 
Board notes that the veteran filed his claims for entitlement 
to service connection for PTSD and schizoaffective disorder 
in December 2004.  The veteran was subsequently notified of 
the information and evidence needed to substantiate these 
claims in January, May, and June 2005.  The RO denied both 
claims in the June 2006 rating decision currently on appeal 
and the veteran filed a timely notice of disagreement (NOD).  
The RO issued a statement of the case (SOC) in October 2007 
and in November 2007, the veteran's representative submitted 
a statement on the veteran's behalf which the Board construed 
to be a substantive appeal.  See 38 C.F.R. §§20.202, 20.302 
(2008).  While the veteran did not indicate an intent to 
perfect an appeal as to these issues in his VA Form 9, dated 
in November 2007, the Board notes that the veteran's 
representative submitted written argument later that month 
which listed these issues as issues to be reviewed on appeal.  
Therefore, the issues of entitlement to service connection 
for PTSD and schizoaffective disorder are properly before the 
Board for appellate consideration.

The issues of (1) entitlement to an initial compensable 
evaluation for G6PD, claimed as a stomach condition, rated as 
noncompensably disabling prior to December 27, 2004, and in 
excess of 10 percent thereafter; (2) entitlement to service 
connection for PTSD; and (3) entitlement to service 
connection for schizoaffective disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

The veteran filed a service connection claim for a glucose-6 
phosphate dehydrogenase deficiency on December 27, 2004.  He 
was granted service connection by way of a May 2006 rating 
decision and assigned a non-compensable evaluation, effective 
June 19, 1971.  The veteran was also awarded a 10 percent 
evaluation, effective December 27, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than June 19, 1971 for the grant of service connection for a 
glucose-6 phosphate dehydrogenase deficiency have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

At issue in this case is whether the veteran is entitled to 
an effective date earlier than June 19, 1971 for the grant of 
service connection for a glucose-6 phosphate dehydrogenase 
deficiency (G6PD).  The issue of whether higher initial 
evaluations are warranted will be addressed in the remand 
portion of this decision below. 

The veteran submitted his original claim of entitlement to 
service connection for a G6PD deficiency, claimed as a 
stomach condition, in July 1971.  The RO denied the claim by 
way of an October 1971 rating decision on the basis that the 
veteran's G6PD deficiency was a constitutional or 
developmental abnormality for which service connection could 
not be awarded.  The veteran was notified of this decision 
and did not appeal.  

The Board observes that the veteran unsuccessfully tried to 
reopen his claim for service connection on numerous occasions 
over the intervening years.  See RO letters or decisions 
dated January and February 1972, January 1982, and October 
1985.  

The RO received the veteran's current claim to reopen on 
December 27, 2004.  The veteran acknowledged that he filed a 
claim for a G6PD deficiency in January 1972.  In a September 
2005 deferred rating decision, it was noted that the veteran 
informed the RO that he was hospitalized in service for 
treatment of a G6PD deficiency.  The RO noted that these 
hospitalization records were not associated with the claims 
file at that time.  These records were later associated with 
the claims file in March 2006.  The RO subsequently granted 
service connection for a G6PD deficiency in the May 2006 
rating decision currently on appeal.  The RO evaluated the 
veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code 
7399-7305 and assigned a non-compensable rating from June 19, 
1971.  The RO also awarded a 10 percent evaluation, effective 
December 27, 2004.

The Board notes that the veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
(2008) provides that unlisted disabilities can be rated 
analogously with the first two digits selected from that part 
of the rating schedule most closely identifying the part or 
system of the body involved, and the last two digits "99."  
See also 38 C.F.R. § 4.20 (2008) (outlining principles 
related to analogous ratings).  The RO determined that the 
most closely analogous Diagnostic Code was 7305, duodenal 
ulcer. The veteran timely perfected an appeal with regard to 
the earlier effective date issue.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2008) (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).
  
Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date.  Pertinent 
regulations outlined above explicitly indicated that the 
effective date for a grant of service connection on a direct 
basis cannot be earlier than the day following separation 
from active service.  That date in this case is June 19, 
1971, the effective date initially assigned following the 
grant of service connection.  The Board is aware that a DD-
215 Form is associated with the veteran's claims file which 
lists an effective date of May 11, 1971.  This date, however, 
pertained to the effective date of the veteran's rank, not 
the date of discharge from service.   

Accordingly, the veteran is not entitled to an effective date 
earlier than June 19, 1971, and his appeal is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the veteran's earlier effective date claim, 
VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit). 


ORDER

Entitlement to an effective date earlier than June 19, 1971, 
for the grant of service connection for a glucose-6 phosphate 
dehydrogenase deficiency is denied.


REMAND

II.  Increased Initial Ratings

The veteran in this case also contends that he is entitled to 
an initial compensable evaluation for a G6PD deficiency prior 
to December 27, 2004, as well as an initial evaluation in 
excess of 10 percent thereafter.

As noted above, the veteran's G6PD deficiency was rated 
analogously under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
This particular diagnostic code assigns a 10 percent 
evaluation for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is assigned 
for a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent evaluation is assigned for a moderately severe 
duodenal ulcer that is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation, 
the highest schedular evaluation available, is assigned for a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and 
weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

Initially, the Board points out that there are numerous VA 
and private treatment records, as well as Social Security 
Disability records associated with the veteran's claims file.  
The veteran either provided these records to VA or requested 
that VA obtain these records and associate them with the 
claims file.  A careful review of these records, however, 
showed that they were not pertinent to the issue currently on 
appeal.  Rather, the bulk of these records documented 
treatment for psychiatric disabilities and other non-service-
connected conditions.

The first pertinent post-service evidence of record is dated 
September 1971, approximately three months after discharge 
from service.  The veteran was afforded a VA Compensation and 
Pension (C&P) Examination at that time.  The veteran reported 
daily stomach pain, but denied nausea, vomiting, or diarrhea.  
Upon physical examination, the examiner noted that "the 
veteran has no symptoms possibly referable to this condition 
[G6PD]."  The impression was "G-6PD deficiency . . . no 
residuals of anemia associated with acute reaction following 
malarial pills . . . [and] a functional gastrointestinal 
disturbance." 

The veteran was hospitalized at the Florida Medical Center in 
September 1983 for treatment of chronic paranoid 
schizophrenia.  A discharge summary noted the veteran's 
history of G6PD.  The examiner further indicated that the 
veteran should use caution when taking medication in light of 
this deficiency.  However, the Board notes that no 
gastrointestinal complaints or abnormalities were found 
during this period.
The veteran sought care from a private psychiatrist, R. 
Seely, M.D., in January 1996.  The veteran reported episodes 
of vomiting for a period of one week and indicated that he 
vomited every other day during this period.  But, the veteran 
described his appetite as "ok."  Dr. Seely noted that the 
veteran's weight was steady.  The veteran also stated that he 
saw an unnamed physician about the vomiting and was told 
"[r]eally, it's just congestion."  Subsequent treatment 
notes made no references to vomiting or a disability 
manifested by vomiting.

The next pertinent post-service evidence is dated December 
2004, over three decades after discharge from service.  The 
veteran stated that he was treated in service for recurrent 
vomiting (i.e., five to six times per month) after having an 
adverse reaction to anti-malarial medication.  Notably, the 
veteran made no references to any current residuals related 
to this claimed adverse reaction in service.  

The veteran was afforded a VA C&P stomach examination in 
April 2006.  The examiner reviewed the veteran's medical 
records "at length."  The veteran reported subjective 
symptoms of tiredness, vomiting approximately once per week, 
and diarrhea approximately once every two weeks at the time 
of the examination.  The veteran denied hematemesis, and 
stated that he received no treatment for his "abdominal 
problems."

Upon physical examination, the examiner noted that the 
veteran lost approximately four pounds in the last month.  
The examiner also found evidence of tenderness in the lower 
right quadrant.  However, no evidence of anemia was found at 
that time.  The impression was G6PD.  The examiner indicated 
that the veteran's abdominal pain was "not severe" in that 
it was manifested by intermittent vomiting and tiredness. 

The veteran sought VA care in June 2006 for multiple, chronic 
medical problems.  The veteran reported occasional episodes 
of vomiting after eating.  At the time of the examination, 
the veteran denied nausea, vomiting, or abdominal problems.  
It was noted that the veteran had a G6PD deficiency.  No 
evidence of diarrhea, constipation, abdominal pain, or 
changes in stool color were noted upon physical examination.  
The examiner indicated that the veteran was in no acute 
distress.  A rectal examination was likewise negative.  The 
examiner counseled the veteran on healthy eating and weight 
loss techniques as well.  

The veteran subsequently submitted a statement to VA in 
November 2007 in which he stated that his tiredness and 
vomiting increased in severity.  In particular, the veteran 
indicated that he experienced "abdominal problems" as well 
as episodes of vomiting approximately three times per week.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
the veteran's November 2007 statement, the Board finds that a 
new VA examination is warranted to assess the current (and 
retrospective) severity of the veteran's service-connected 
disability.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (finding that VA must provide a new examination when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition).  The 
duty to assist, in certain instances, requires VA to develop 
medical evidence through a retrospective medical examination.  
See Chotta v. Peake, 22 Vet. App. 80 (2008).

III.  PTSD and Schizoaffective Disorder

The veteran in this case also contends that his currently 
diagnosed PTSD and schizoaffective disorder are related to 
service.  

The veteran's service personnel records (SPRs) reflect that 
he had active duty from June 1968 to June 1971, with service 
in the Republic of Vietnam from August 22, 1970 to September 
17, 1970.  The veteran's DD-214 Form showed that his military 
occupational specialty (MOS) was light weapons infantryman 
and that he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and Parachute Badge.  His DA Form 20 
shows that while in Vietnam, he was assigned to "Co C 3rd BN 
503 D INF 173d ABN BDE USARPAC."

In a PTSD questionnaire dated April 2005, the veteran stated 
that he experienced concentration problems, anxiety, and 
"vivid dreams" after being subjected to a week-long mortar 
attack while stationed with "Company C 173 ABN" during his 
time in Vietnam.  The Board is aware that the RO made a 
formal finding in a May 2006 memorandum that the veteran 
failed to provide specific information pertaining to his 
alleged stressor (i.e., he failed to provide the location of 
the claimed mortar attacks).  However, in light of the brief 
period of time that the veteran served in Vietnam, the RO 
should nevertheless prepare a letter asking the United States 
Army and Joint Services Records Research Center (JSRRC) to 
search the pertinent resources such as unit histories, 
morning reports, and operations reports that might 
corroborate the veteran's alleged stressors in service or 
participation in combat.  If the alleged stressor is 
corroborated or participation in combat is shown, the veteran 
should be afforded a VA examination to determine whether the 
veteran has PTSD, and if so, whether it is related to a 
confirmed stressor and/or combat stressor.  See Green, supra.

With respect to the veteran's claim of entitlement to service 
connection for schizoaffective disorder, the veteran's long 
history of schizoaffective disorder is well-documented in the 
claims file.  However, the veteran has not been provided a VA 
C&P examination in connection with this claim.  See Green, 
supra.  The Board finds that such an examination is necessary 
where, as here, the RO indicated in the June 2006 rating 
decision currently on appeal and the October 2007 statement 
of the case, that the veteran was treated at a mental health 
clinic from September 17, 1970 to October 9, 1975.  The Board 
further points out that these records, some of which would 
have been generated while the veteran was still on active 
duty, are not associated with the claims file and must be 
obtained.     

Associated with the veteran's claims file is an October 2008 
"Service-Connected Questionnaire" completed by R. Seely, 
M.D.  The origin of this questionnaire is unclear from the 
evidence of record, but it was ostensibly generated by the 
veteran's attorney in connection with the current claim.  As 
noted above, Dr. Seely has rendered psychiatric treatment and 
counseling to the veteran for many years.  A notation on the 
questionnaire indicated that the veteran's schizoaffective 
disorder, manic type, was "more than likely . . . secondary 
to traumatic stress in the military."

While the Board finds that Dr. Seely is competent to make 
such an assertion, the Board notes that Dr. Seely failed to 
provide a rationale for the opinion.  As such, Dr. Seely's 
current opinion lacks probative value.  See generally, 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Consequently, the veteran should be advised of the 
deficiencies contained in this opinion.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran that 
are dated September 18, 2007, to the present.  The veteran 
should also be requested to identify all sources of 
treatment/assessment for his service-connected disability 
since he was discharged from service.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his G6PD deficiency 
from the date of discharge to the present.  
In particular, the veteran is asked to 
provide, or authorize VA to obtain, any 
and all treatment records pertaining to 
this disability. The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  The veteran should be advised that the 
opinion expressed by R. Seely, M.D. in the 
October 2008 "Service-Connected 
Questionnaire" lacks probative value 
because Dr. Seely failed to provide a 
rationale for the opinion.  See generally, 
Guerrieri v. Brown, supra.  

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated September 18, 2007, to the present.  

4.  Attempt to obtain inservice mental 
health treatment records through the 
appropriate channels.  

5.  The RO should also prepare a letter 
asking the United States Army and Joint 
Services Records Research Center (JSRRC) 
to search the pertinent resources such as 
unit histories, morning reports, and 
operations reports of the "Co C 3rd BN 503 
D INF 173d ABN BDE USARPAC" or "Company 
C 173 ABN" for the period August 22, 1970 
to September 17, 1970 that might 
corroborate the veteran's alleged in-
service stressors or participation in 
combat.  In particular, details concerning 
an alleged week-long mortar attack during 
the veteran's time in Vietnam should be 
requested.  If indicated by the JSRRC, the 
RO should contact the National Personnel 
Records Center (NPRC) and/or the National 
Archives and Records Administration 
(NARA).

6.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to undergo an examination 
in order to ascertain the nature of any 
and all psychiatric disabilities and 
proper diagnoses thereof, to include PTSD 
and schizoaffective disorder as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.  If the examiner 
determines that the veteran does not meet 
the criteria for a PTSD diagnosis, the 
examiner is asked to comment on the May 
1998 discharge summary from The Retreat 
Hospital authored by R. 

The examiner is also asked to express an 
opinion as to whether the veteran's 
schizoaffective disorder is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to have a VA stomach 
examination to assess the severity of his 
service-connected G6PD deficiency from the 
date of discharge to the present.  See 
Chotta v. Peake, supra.  The examiner 
should also comment on the extent to which 
the veteran's service-connected disability 
affects his employment and activities of 
daily living, if at all.  The examiner 
must provide a complete rationale for any 
stated opinion.  

8.  Thereafter, the RO should readjudicate 
the veteran's claims and also consider the 
propriety of staged ratings. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


